While I concur in the affirmance of the judgment in this case, it is not to be understood I join in the theory that a bill of particulars has any proper place in the practice of criminal law in Idaho. The pleadings whereby accusations in criminal cases are to be made, and defendants are to be informed of the crimes of which they are accused, and of the manner in which and the means by which the state will attempt to prove they committed them, are provided for in I. C. A., title 19, chapter 13. Sec. 19-1307 is as follows:
"All the forms of pleading in criminal actions, and the rules by which the sufficiency of pleadings is to be determined, are those prescribed by this code."
Following this are sections of the statute specifying what indictments shall contain. The statutory provisions with respect to indictments have been made applicable to informations by sec. 19-1203.
If the sections of the statute relating to the contents of indictments are followed, the defendant will be fully informed of the nature of the charge against him and no bill of particulars will be necessary. If the requirements of these sections have not been conformed to the statute specifies the remedy. It is by demurrer, which is provided for in I. C. A., title 19, chapter 16, commencing with sec. 19-1601, which is as follows:
"The only pleading on the part of the defendant is either a demurrer or a plea."
The grounds of demurrer are specified in that chapter and are adequate. Nothing is to be found in our code to suggest that a defendant is entitled to a bill of particulars. On the *Page 372 
other hand, the provisions of the statute cover the subject of criminal pleadings and the framing of issues in criminal cases, fully, and the legislative intention is clear therefrom that a defendant will be told all he needs to know in order to enable him to prepare himself for trial, by the indictment or information. If the indictment or information is insufficient in this particular a demurrer, provided for by statute, will produce the remedy.
Idaho cases may be found which seem to uphold the theory that where an indictment or information does not contain sufficient allegations of fact to fully inform the defendant of the nature of the charge against him, and of the manner in which and the means by which the crime he is accused of was committed, he may apply for and be furnished a bill of particulars. These cases are in conflict with the statute, which specifies the demurrer as the defendant's remedy.
I am authorized by Justice Holden to say he concurs in these views.
Petition for rehearing denied.